Name: Commission Regulation (EC) No 1438/98 of 6 July 1998 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1142/98 may be accepted
 Type: Regulation
 Subject Matter: international trade;  EU finance;  trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities7. 7. 98 L 191/37 COMMISSION REGULATION (EC) No 1438/98 of 6 July 1998 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1142/98 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1142/ 98 of 2 June 1998 opening and providing for the admin- istration of a tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (from 1 July 1998 to 30 June 1999) (1), and in particular Article 5 thereof, Whereas Regulation (EC) No 1142/98 provides in par- ticular for the quantities reserved for traditional importers to be allocated in proportion to their imports during the period 16 February 1995 to 31 March 1998; whereas in the other cases the quantities applied for exceed the quantities available under Article 2 (2) of that Regulation; whereas, therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 5 (2) of Regulation (EC) No 1142/98, HAS ADOPTED THIS REGULATION: Article 1 Every application for the right to import lodged in accordance with Regulation (EC) No 1142/98 shall be granted to the following extent: (a) 243,004 kg per tonne imported during the period 16 February 1995 to 31 March 1998 for importers as defined in Article 2 (1) (a) of Regulation (EC) No 1142/98; (b) 7,631 tonnes per application in the case of operators as defined in Article 2 (2) of Regulation (EC) No 1142/98. Article 2 This Regulation shall enter into force on 7 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 159, 3. 6. 1998, p. 11.